FILED
                            NOT FOR PUBLICATION                             AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30342

               Plaintiff - Appellee,             D.C. No. 2:04-cr-00122-WFN

  v.
                                                 MEMORANDUM*
STANLEY JOSEPH SQUETIMKIN,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Stanley Joseph Squetimkin appeals from the district court’s judgment and

challenges the 20-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Squetimkin contends that the district court procedurally erred by failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indicate which of the six alleged violations it found him to have committed and

why it did not impose a lesser sentence. He argues that these failures caused the

sentencing explanation to be so inadequate as to impede appellate review. Because

Squetimkin did not raise this objection in the district court, we review for plain

error. See United States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009). We

find none. The record reflects that the district court found that Squetimkin

committed all six alleged violations and provided a reasoned explanation for the

sentence that was sufficient to permit meaningful appellate review. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Squetimkin also contends that the district court imposed a substantively

unreasonable sentence. The district court did not abuse its discretion in imposing

Squetimkin’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing

factors and the totality of the circumstances, including Squetimkin’s history on

supervision and the need to protect the public. See id.

      AFFIRMED.




                                           2                                    13-30342